ON MOTION RE BAIL PENDING APPEAL
PER CURIAM.
Appellant, an indigent, is appealing his conviction of shooting into an occupied vehicle and consequent imprisonment for five years. The trial court set bail, pending appeal, in the sum of $20,000. Appellant now seeks relief here from this order setting bail.
It is well settled that excessive bail can be the equivalent of a denial thereof.1 We consider a $20,000 bail as excessive to this extent in the case of an indigent facing maximum imprisonment of five years in the absence of findings sufficient to support an absolute denial of bail pending appeal. Accordingly, the same rules relating to a review of a denial of bail pending appeal applies. In this regard, Rule 6.15, F.A.R., 32 F.S.A., mandates compliance with Younghans v. State.2
*274The motion is granted therefore and the cause is remanded for compliance with Rule 6.15, F.A.R.
McNULTY, Acting C. J., and BOARD-MAN and GRIMES, JJ., concur.

. See, Mendenhall v. Sweat (1934), 117 Fla. 659, 158 So. 280; Matera v. Buchanan (Fla. App.3d, 1966) 192 So.2d 18; State ex rel. Crabb v. Carson (Fla.App.1st, 1966) 189 So.2d 376; State ex rel. Gerstein v. Schulz (Fla.App.3d, 1965) 180 So.2d 367.


. (Fla.1956) 90 So.2d 308.